Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-43 in the reply filed on April 20, 2022 is acknowledged.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is indefinite as to whether the term “enzymatic, activator” is tantamount to “enzymatic activator”, or whether it has a different meaning. It is also indefinite as to whether the term “enzymatic, activator” modifies the term “micro elements”, or whether they are separate components. In claim 3, the recitation of  “component I a liquid fertilizer” is ungrammatical and therefore indefinite. In claims 3, 8, 10 and 12, it is indefinite as to whether the term “on the order of” is tantamount to “about”. In claims 19-22, it is indefinite as to what the product of the methods is, since the component I “comprised in the system of claim 1” would not necessarily include all the limitations of the protonated fertilizers recited in the preambles of these claims. In claims 2, 3, 7-10 and 19-21, it is indefinite as the term “sulphuric acid (98%)” would require that the sulphuric acid have a concentration of 98%, since “98%” is in parentheses. In claims 40 and 43, the recitation of “selected of…and” is improper Markush or alternative terminology. In claims 27, 31 and 43, it is indefinite as to whether the phrase ”cultures of corn, sorghum, wheat, oats, barley and rainted rice” would require the presence of all these recited components, or would embrace the presence of just one of them.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Keating (US 2018/0105475) in view of Ganuza (US 2013/0205850), further in view of Henderson (US 2004/0089042). Keating discloses a nutrient system including micronutrients and a Ru bisco enzyme (Rubuklose-1,5-bisphosphate carboxylase/oxygenase). (See the Abstract and  Paragraphs [0011], [0012], [0015] and [0040].) The difference between the system disclosed by Keating, and that recited in applicant’s claim 1, is that Keating does not disclose that the system should include an enzymatic activator or a group of electrodes that generates an electric current that provides electrons of radicular absorption. Ganuza discloses a fertilizer composition which includes micronutrients (see Paragraph [0017]), and teaches in Paragraph [0019] that at least one pair of electrodes should be submerged in the aqueous culture medium, wherein the electrodes comprise an electrode material comprising a mineral specific to a nutritional profile. Henderson discloses in Paragraphs [0025], [0027] and [[0030], respectively, that magnesium, calcium and zinc are enzyme activators. It would be obvious from Ganuza to include a plurality of electrodes in the system of Keating. One of ordinary skill in the art would be motivated to do so, since Keating discloses in Paragraph [0133] that the system should be regulated by a solenoid controlled by a pH electrode, and Ganuza teaches that an aqueous fertilizer composition including micronutrients should be treated with an electrical current from at least one pair of electrodes comprising a mineral specific to a nutritional profile to cause the electrode material to leach into the aqueous medium. It would be further obvious from Henderson to include magnesium, calcium and/or zinc as an enzyme activator in the system of Keating, since Henderson discloses these nutrients as enzyme activators at the aforementioned passages, and one would appreciate that such enzyme activators would be useful adjuncts to the enzyme disclosed in Paragraph [0040] of Keating.
This application apparently discloses allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  Keating (US 2018/0105475) discloses a nutrient system including micronutrients and a Ru bisco enzyme (Rubuklose-1,5-bisphosphate carboxylase/oxygenase). (See the Abstract and  Paragraphs [0011], [0012], [0015] and [0040].) Ganuza (US 2013/0205850) discloses a fertilizer composition which includes micronutrients (see Paragraph [0017]), and teaches in Paragraph [0019] that at least one pair of electrodes should be submerged in the aqueous culture medium, wherein the electrodes comprise an electrode material comprising a mineral specific to a nutritional profile. Henderson (US 2004/0089042) discloses in Paragraphs [0025], [0027] and [[0030], respectively, that magnesium, calcium and zinc are enzyme activators. It would be obvious from Ganuza to include a plurality of electrodes in the system of Keating. One of ordinary skill in the art would be motivated to do so, since Keating discloses in Paragraph [0133] that the system should be regulated by a solenoid controlled by a pH electrode, and Ganuza teaches that an aqueous fertilizer composition including micronutrients should be treated with an electrical current from at least one pair of electrodes comprising a mineral specific to a nutritional profile to cause the electrode material to leach into the aqueous medium. It would be further obvious from Henderson to include magnesium, calcium and/or zinc as an enzyme activator in the system of Keating, since Henderson discloses these nutrients as enzyme activators at the aforementioned passages, and one would appreciate that such enzyme activators would be useful adjuncts to the enzyme disclosed in Paragraph [0040] of Keating. However there in no teaching, disclosure or suggestion in Keating, Ganuza or Henderson to provide the specific composition as recited in applicant’s claim 2 in the system of Keating, which system includes 98% sulphuric acid and the specific concentrations of the sulphuric acid, zinc oxide, ferrous oxide and magnesium oxide. Nor would there be any motivation from the prior art to provide such specific compoisition in the system of Keating. Accordingly claims 2-18 are not rejected over Keating in view of Ganuza, further in view of Henderson. Regarding claims 19-22, there is no teaching, disclosure or suggestion in Keating, Ganuza or Henderson to provide the specific method limitations recited in these claims for forming component I, which steps include the addition of 98% sulphuric acid and controlling the absence of precipitate or insoluble material, and filtering the solution in a vertical filter with a mesh of 300 microns and then with a mesh of 1 micron. Nor would there be any motivation from the prior art to do so. Accordingly claims 19-22 are also not rejected over Keating in view of Ganuza, further in view of Henderson. Regarding claims 23-43, there is no teaching, disclosure or suggestion in Keating, Ganuza or Henderson to employ the specific apparatus as recited in claim 23 in the nutrient system of Keating. Although Ganuza discloses in Paragraphs [0018] and [0019] that it is known to apply an electric field to an aqueous culture of microalgae with at least one pair of electrodes submerged in the aqueous culture medium, there would be no motivation from the prior art to include the system with an agricultural tool having a disk furrow opener, a wire attachment which is supplied with a roll at the top and a dead furrow opener formed by disks which are inclined and have a leveler wheel, wherein the anode is a wire of zinc  and the cathode is a wire of copper, as recited in claim 23. Accordngly claims 23-43 are also not rejected over Keating in view of Ganuza, further in view of Henderson.
Burnham et al is made of record for disclosing potassium as an enzyme activator in Paragraph [0121].
Taganov et al is made of record for disclosing a soluble fertilizer formulation wherein the decomposition process is performed using electrolysis. (See Paragraph [0104].)
Morin et al is made of record for disclosing a complex which includes enzyme activators.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736